Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of Claims
This action is in reply to application 16/220,437 filed on 12/14/2018.
Claims 1-20 are currently pending and have been examined.
Claim Objections
Claim 19 is objected to because of the following informalities: Claim 19 recites “the system of claim 1, wherein […]”. Claim 1 is directed to an apparatus, whereas claim 15 is directed to a system. Thus, claim 19 should be corrected to read “the system of claim 15, wherein […]”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 13  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 6 and 13 recite “”the one or more seat parameters”. There is insufficient antecedent basis for this limitations in the claims. Thus, claims 6 and 13 are rendered indefinite for reciting a 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception, in this case being an abstract idea, without significantly more. A two part test is applied to determine if claims are directed to statutory subject matter.

Step 1
In this instant case, claims 1-7 are directed to an apparatus (i.e. a machine), claims 8-14 are directed to a method (i.e. a process), and claim 15-20 is directed to a system (i.e. a machine). Thus each of the claims fall within one of the four statutory categories. Nevertheless, the claims fall within the judicial exception of an abstract idea, as will be discussed in further detail in the analysis to follow. 

Step 2A- Prong One
In step 2A, it is determined whether the claims are directed to an abstract idea. Claims 1-20 recites steps that, under their broadest reasonable interpretations, cover performance of the 

Claim 1 recites, in part:
[…] store a first seat map for a first flight leg and a second seat map for a second flight leg;
[…] receive a request from a user, the request comprising a first location and a second location;
Determine a flight segment from the first location to the second location, the flight segment comprising the first flight leg and the second flight leg;

	These limitations, in part, are directed towards mental processes. In particular, these limitations recite concepts of collecting information, organizing information, and evaluating information in a manner that is analogous to human mental work (see MPEP 2106.04(a)(2)(III)). 

retrieve, from the cache, the first seat map and the second seat map; 
communicate the flight segment, the first seat map, and the second seat map to the user;
receive a selection from the user of the flight segment;
in response to the selection, obtain […] a first updated seat map for the first seat map and a second updated seat map for the second seat map;
update […] the first seat map with the first updated seat map and the second seat map with the second updated seat map;
	These limitations, in part, are directed towards mental processes. In particular, these limitations recite concepts of collecting information, analyzing information, and displaying a result 

present the first updated seat map and the second updated seat map to the user;
receive, from the user, a first seat selection from the first updated seat map and a second seat selection from the second updated seat map;	
and reserve the first seat selection and the second seat selection […];

	These limitations, in part, are directed towards mental processes. In particular, these limitations recite concepts of collecting information, analyzing information, and displaying a result of the collection and analysis in a manner that is analogous to human mental work (see MPEP 2106.04(a)(2)(III)). Further, these limitations are directed toward certain methods of organizing human activity. In particular, these limitations reflect a commercial interaction (see MPEP 2106.04(a)(2)(II)). 

	Thus, claim 1 and claims 2-7, by virtue of dependence, recite an abstract idea under the Step 2A-Prong One analysis. The following claims further recite an abstract idea. 

Claim 2 
Claim 3 recites, in part, “determine that a time since the first seat map was last updated exceeds a predetermined period of time; and in response to the determination, update […] the first seat map with a current first seat map”. This limitation, in part, is directed towards mental processes. In particular, this limitation recite concepts of collecting information, organizing information, analyzing information, and displaying a result of the collection and analysis in a manner that is analogous to human mental work (see MPEP 2106.04(a)(2)(III)).
Claim 4 recites, in part, “the request from the user indicates a group booking size, the group booking size indicating a number of passengers desired to be seated together; determining the flight segment comprises determining that the first seat map and the second seat map are compatible with the group booking size, wherein the first seat map and the second seat map are compatible if each of the first seat map and the second seat map indicate a number of seats positioned together on an airplane and if the number of seats is more or equal to the group booking size”. This limitation, in part, is directed towards mental processes. In particular, this limitation recite concepts of collecting information, organizing information, analyzing information, and displaying a result of the collection and analysis in a manner that is analogous to human mental work (see MPEP 2106.04(a)(2)(III)). Further, these limitations are directed toward certain methods of organizing human activity; in particular, these limitations reflect a commercial interaction (see MPEP 2106.04(a)(2)(II)).
Claim 5 
Claim 6 recites, in part, “wherein the one or more seat parameters comprises one or more of: a number of available seats, a number of available aisle seats, a number of available window seats, a number of available first class seats, a number of available business class seats, a number of coach class seats, and a maximum number of seats available together”. This limitation, in part, is directed towards mental processes. In particular, this limitation recite concepts of collecting information, organizing information, analyzing information, and displaying a result of the collection and analysis in a manner that is analogous to human mental work (see MPEP 2106.04(a)(2)(III)). Further, these limitations are directed toward certain methods of organizing human activity; in particular, these limitations reflect a commercial interaction (see MPEP 2106.04(a)(2)(II)).
Claim 7 recites, in part, “ receive a second request from the user, the second request comprising a third location and a fourth location; determine a second flight segment from the third location to the fourth location, the flight segment comprising a third flight leg and a fourth flight leg; determine, […] one or more missing seat maps for the third flight leg and the fourth flight leg; obtain […] the one or more missing seat maps; store […] the one or more missing seat maps; and communicating the second flight segment and the seat maps for the third flight leg and the fourth flight leg including the one or more missing seat maps”. These limitations, in part, are directed towards mental processes. In particular, these limitations recite concepts of collecting information, analyzing information, and displaying a result of the collection and analysis in a manner that is analogous to human mental work (see MPEP 2106.04(a)(2)(III)). Further, these limitations are directed toward certain methods of organizing human activity. In particular, these limitations reflect a commercial interaction (see MPEP 2106.04(a)(2)(II)). 
Claims 1-7 recite limitations that are substantially similar and analogous to those recited in claims 8-14 respectively. Thus, claims 8-14 recite the same abstract ideas as claims 1-7, 
 Claim 1 recites limitations that are substantially similar and analogous to those recited in claim 15. Thus, claim 15 recites the same abstract ideas as discussed above with respect to claim 1. Further, claims 16-17 recite analogous limitations to those of claims 2-3, respectively, and, thus, recite the same abstract ideas as discussed above with respect to claims 2-3, respectively. Further, claim 18 recites analogous limitations to those of claim 5 and, thus, recites the same abstract ideas as discussed above with respect to claim 5. Further, claim 19 recites analogous limitations to those of claim 4 and, thus, recites the same abstract ideas as discussed above with respect to claim 4. Further, claim 20 recites analogous limitations to those of claim 7 and, thus, recites the same abstract ideas as discussed above with respect to claim 7.

Step 2A- Prong Two
In the second prong of step 2A, the claims are analyzed to determine if additional elements are recited that integrate the judicial exception into a practical application. In this case, the judicial exception is not integrated into a practical application.
 Claims 1-7 
Claims 8-14 recite the additional elements of a cache, a hardware processor, airline computer reservations systems (CRS), features for electronically storing data (storing/updating/retrieving data in a cache), and transmitting data over a network (obtaining data from a CRS, communicating with a user via a hardware processor, reserving a selection in a CRS). The cache and hardware processor are recited at a high level of generality such that they amount to no more than mere instructions or tools to apply the judicial exception using generic computer components (see MPEP 2106.05 (f)). Further, the features for transmitting/receiving data over a network electronically storing data are considered additional elements directed to mere data gathering/outputting, and, thus, are considered merely as insignificant extra solution activity (see MPEP 2106.05 (g)). Furthermore, the recitation of a CRS is considered to merely be generally linking the use of the abstract idea to a particular technological environment (see MPEP 2106.05(h)). 
Claim 15-20 recite the additional elements of a cache, a global distribution system, a user interface, a hardware processor, airline computer reservations systems (CRS), features for electronically storing data (storing/updating/retrieving data in a cache), and transmitting data over a network (obtaining data from a CRS, communicating with a user via a hardware processor, reserving a selection in a CRS). The cache, hardware processor, user interface, and CRSs are recited at a high level of generality such that they amount to no more than mere instructions or tools to apply the judicial exception using generic computer components (see MPEP 2106.05 (f)). Further, the features for transmitting/receiving data over a network electronically storing data are considered additional elements directed to mere data gathering/outputting, and, thus, are considered merely as insignificant extra solution activity (see MPEP 2106.05 (g)). Furthermore, the recitation of a global distribution system and CRS is considered to merely be generally linking the use of the abstract idea to a particular technological environment (see MPEP 2106.05(h)). 
Accordingly, the cache, global distribution system, user interface, hardware processor, airline computer reservations systems (CRS), features for electronically storing data, and features claims 1-20 do not recite additional elements that integrate the judicial exception into a practical application. 
	
Step 2B 
Proceeding to step 2B, the claims are analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claims amount to significantly more than the abstract idea. In absence of the abstract idea, claims 1-20 are merely left with a cache, global distribution system, user interface, hardware processor, airline computer reservations systems (CRS), features for electronically storing data, and features for transmitting data over a network. 
Claims 1-20 and their limitations separately and in combination, do not amount to significantly more than the judicial exception because the limitations of claims 1-20 
The cache, hardware processor, and user interface are recited at a high level of generality such that they amount to no more than mere instructions or tools to apply the judicial exception using generic computer components (see MPEP 2106.05 (f)). Further, the recitation of a global distribution system and CRS are considered to merely be generally linking the use of the abstract idea to a particular technological environment (see MPEP 2106.05(h)). 
Viewed as a whole, claims 1-20, and the limitations thereof, essentially disclose an abstract idea facilitated by additional elements considered to be generic computing components to apply the judicial exception, insignificant extra-solution activity, and generally linking the use of the judicial exception to a particular technological environment. The additional elements discussed above and their functions are not new or invention concepts, thus cannot be considered amounting to significantly more. The additional claim limitations that are not considered to be an abstract idea do not rise to amount to significantly more than the judicial exception as they are not reflective of an improvement to the functioning of a computer or to a technical field, and they do not implement the judicial exception with a particular machine (see MPEP 2106.05(I)(A)). Further, the Examiner notes that “Limitations that the courts have found not to be enough to qualify as "significantly more" when recited in a claim with a judicial exception include […] Adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer […]  Adding insignificant extra-solution activity to the judicial exception […] Generally linking the use of the judicial exception to a particular technological environment or field of use” (See MPEP 2106.05(I)(A)). Thus, the additional elements that are considered to be generic computing components to apply the judicial exception, insignificant extra-solution activity, and generally linking the use of the judicial exception to a particular technological environment are not considered to amount to an inventive concept and, thus, do not qualify as “significantly more”. Therefore, there are no meaningful limitations, individually or in combination, in claims 1-20 that transform the judicial exception into a patent eligible claims 1-20 are rejected under 35 U.S.C § 101. 
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-3, 7-10, 14-17, and 20 are rejected under 35 U.S.C. § 103 as being unpatentable over Walker U.S. Publication No. 2006/0149713, hereafter known as Walker, in view of Lee U.S. Publication No. 2014/0136250, hereafter known as Lee, in further view of Shi U.S. Publication No. 2015/0095073, hereafter known as Shi.

Claim 1: Walker teaches the following:
A cache configured to store a first seat map for a first flight leg and a second seat map for a second flight leg;
	Walker teaches “A system, method, and computer program product search a cache database in response to a search request from a user” (see abstract); “systems, methods, and computer program products for searching data that is cached” (¶ [0001]);  “main databases are typically the databases of each airline. The airline databases contain real-time availability for every flight that particular airline offers […] For example, Alpha Airlines' flight # 886 from Charlotte to Boston on Oct. 30, 2004, may have twenty seats available in Y fare class (unrestricted) and no seats available in F fare class (first class) as of Oct. 27, 2004 […] airlines send flight availability information from their real-time databases to databases belonging to a number of Global Distribution Systems (GDSs) […] GDSs, such as Sabre, Amadeus, Galileo, and WorldSpan, act as middlemen to sell airline tickets […] thus the GDS databases can be considered cache databases” (¶ [0007]).
	Thus, Walker teaches a cache database configured to receive flight availability information from various airline databases, where the airline databases contain availability information for every flight being offered by each respective airline. Further, the availability information of every offered flight associated with each of the airlines (equivalent to a first flight leg and second flight leg) that is stored in the cache database includes information associated with the amount of seats available for each type of seat on a particular airplane, such as 20 available seats in Y class and 0 available seats in F class (equivalent to the seat maps).

	Therefore, the cache database in the system of Walker that is configured to store availability information of every offered flight associated with each of the airlines, including information indicative of the amount of seats available for each type/class of seat on a particular airplane, is equivalent to a cache configured to store a first seat map for a first flight leg and a second seat map for a second flight leg.
 A hardware processor communicatively coupled to the cache, the hardware processor configured to: receive a request from a user, the request comprising a first location and a second location;
	Walker teaches “special purpose hardware-based computer systems which perform the specified functions or steps, or combinations of special purpose hardware and computer instructions” (¶ [0046]); “Global Distribution Service (GDS) 30 comprises a processing element 32 and a cache database 40” (¶ [0040]); “Client 54 may enter a search request for a flight on the GDS 30 over network 52” (¶ [0041]); “A user may input the desired origin and destination airports, the dates and times of the desired departure and return, and possibly one or more preferred airlines” (¶ [0006]).
	Thus, Walker teaches that special purpose hardware-based computer system may be utilized to implement the disclosed system, where the system comprises a processing element and cache database; equivalent to a hardware processor communicatively coupled to the cache, 
	 Determine a flight segment from the first location to the second location, the flight segment comprising the first flight leg and the second flight leg;
	Walker teaches “After searching the available flight data, typically several flight options are displayed to the user. These flight options typically have different prices, different departure and arrival times, different airlines, and may be non-stop, may involve one or more stops, or may require connecting to another flight to reach the final destination” (¶ [0006]). 
	Thus, Walker teaches a system configured to, based on the user search request, search for flight options to display to a user where the flight options may involve one or more stops (connecting flights) between the origin and destination; equivalent to determining a flight segment from the first location to the second location, the flight segment comprising the first flight leg and the second flight leg.

Retrieve, from the cache, the first seat map and the second seat map;
	Walker teaches “When a GDS directly queries an airline database, this may be called Direct Connect Availability (DCA) queries […] the GDS builds the cache database such that some of the flight availability information is available without performing DCA queries” (¶ [0008]); “Airlines' database would contain this real-time availability information, as well as availability for all fare classes, for all Alpha Airlines flights […] airlines send flight availability information from their real-time databases to databases belonging to a number of Global Distribution Systems (GDSs)” (¶ [0007]); “After searching the available flight data, typically several flight options are displayed to the user” (¶ [0006]); “searching cached data and returning a plurality of options that satisfy the search request” (see claim 7). 
Walker teaches a cache database that is configured to gather and store flight availability data associated with a plurality of flights, where the flight availability data includes seat availability information for all classes in each respective flight (equivalent to the first seat map and second seat map). Further, Walker teaches searching the cached data (available flight data) to return a plurality of available flight options; equivalent to retrieving, from the cache, the first seat map and the second seat map.

Communicate the flight segment […] to the user;
	Walker teaches a system configured to search for flight options to display to a user, where the flight options may involve one or more stops (connecting flights) between the origin and destination (see ¶ [0006]). 
 Receive a selection from the user of the flight segment;
	Walker teaches “After searching the available flight data, typically several flight options are displayed to the user […] user then may choose to purchase any of the flight options displayed” (¶ [0006]).
In response to the selection, obtain, from one or more airline computer reservations systems (CRS) a first updated seat map for the first seat map and a second updated seat map for the second seat map;
	Walker teaches “When the availability data in a GDS cache becomes stale, two types of errors can result when a user searches for available flights. The first type of error occurs when the user is told that a particular flight is available when it is actually not available. This may occur because the seats that were available when the cache data was sent to the GDS have since been sold, and new cache data reflecting the current unavailability of that flight has not yet been sent to the GDS. When a user attempts to purchase a ticket on a flight in this situation, the GDS then 
	Thus, the GDS of Walker is configured to cache seat availability information for a plurality of flights, where a user may attempt to purchase a ticket for a flight option (which may include connecting flights) and, subsequently, the GDS may obtain updated availability information from the airlines that indicates whether the seats for the flights corresponding to the selected flight option are still available or have become unavailable; equivalent to in response to the selection, obtain, from one or more airline computer reservations systems (CRS) a first updated seat map for the first seat map and a second updated seat map for the second seat map.
Update, in the cache, the first seat map with the first updated seat map and the second seat map with the second updated seat map;
	Walker teaches “cached data is not always accurate […] querying an airline database via DCA, therefore, the GDS can ensure that it will return up-to-date (and therefore accurate) availability information” (¶ [0011]); “GDS typically builds its cache database by storing or caching the responses it receives from the airlines in response to real-time queries of the airline databases” (¶ [0008]). 
	Thus, Walker teaches a GDS that may build a cache database by storing and caching real-time availability information for flights from airline databases via queries to the airline databases, such as when a user attempts to purchase tickets for a flight and the airline provides a response to the GDS indicating the updated availability information for the user selected flight(s) (see ¶ [0012]).  

	Although Walker teaches a system configured to send flight options to a user, Walker does not explicitly teach communicating the first seat map and the second seat map to the user. 
Lee teaches the following:
Communicate the flight segment, the first seat map, and the second seat map to the user;
	Lee teaches a “a GDS server device which is a computer reservation system for arranging to make a reservation of airline tickets […] of a plurality of airline companies […] Each individual service in the airplane transport service is identified by […] a flight number, a date and time of departure, and a reservation class. The reservation class determines, for example, a seat class” (¶ [0051]); “GDS server 1 manages the airline ticket/vacant seat number information for each individual flight service”(¶ [0051]); “One or a plurality of server devices […] are connected to the GDS server 1” (¶ [0052]); “airline ticket reservation server 3 […] is a server device that performs various processes related to a web site that accepts a reservation of airline ticket […] airline ticket reservation server 3 provides information related to an individual flight service and the vacant seat status to the user terminal 4” (¶ [0054]); “airline ticket reservation server 3 can cause the user terminal 4 to display, in a calendar, a vacant seat status corresponding to one or more individual flight services satisfying conditions specified by the user” (¶ [0056]). 
	Thus, Lee teaches a GDS server connected to an airline ticket reservation server that is configured to display one or more individual flight services (identified by a flight number/ reservation seat class) and the corresponding vacant seat status of each individual flight service to a user device; equivalent to communicating the flight segment, the first seat map, and the second seat map to the user.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Walker with the teachings of Lee by incorporate the features for communicating, to a user device, flight service information associated with a plurality of individual flight services (including a vacant number of seats and seat class information), as taught by Lee, into the system of Walker that is configured to provide flight options to users for purchase. One of ordinary skill in the art would have been motivated to modify the Walker by incorporating the feature for communicating, to a user, flight service information associated with a plurality of individual flight services with the purpose “to increase chances to make a reservation” (¶ [0030]) by a user, as suggested by Lee. 

	As discussed above, Walker teaches a system configured to store seat availability information for a every flight offered by an airline in a cache database, continuously update the cached flight information (equivalent to the updated first and second seat map), and present flight options to a user (wherein the flight options may include connecting flights to reach a destination).  However, Walker/Lee does not explicitly teach presenting the first updated seat map and the second updated seat map to the user. Further, Walker/Lee does not explicitly teach receiving, from the user, a first seat selection from the first updated seat map and a second seat selection from the second updated seat map. Further, Walker/Lee does not explicitly teach reserving the first seat selection and the second seat selection in the one or more CRSs.

	However, Shi teaches the following:
Present the first updated seat map and the second updated seat map to the user;
	Shi teaches “FIG. 2G illustrates one example of transmitting an electronic message to facilitate a passenger to purchase flight options […] electronic message 220 (e.g., such as a message serving a purpose of confirming an airline reservation associated with the passenger) may be […] transmitted to the client computing platform 104 associated with a passenger […] electronic message 220 may include dynamic interactive content 216 […] dynamic interactive content may include interactive image—a clickable flight seat chart image […] to enable the passenger P to submit seat modification, selections of flight options” (¶ [0057]); “flight module may be configured to obtain flight information regarding flights on which reservations have been made for the passengers […] flight information obtained by the flight module may include information indicating seat features, travel classes, seat assignments for existing passengers on 
	Thus, Shi teaches a system that is configured to obtain flight information (e.g., seat assignments/available seat upgrades) and utilizing this updated information to generate electronic messages that are transmitted to passengers having a reservation for a corresponding flight, the message including an interactive seat map to make seat modifications/selections. Further, Shi teaches that the passenger may have multiple flight reservations within one reservation (¶ [0003]).
 
Receive, from the user, a first seat selection from the first updated seat map and a second seat selection from the second updated seat map. 
	Shi teaches “FIG. 2G illustrates one example of transmitting an electronic message to facilitate a passenger to purchase flight options […] electronic message 220 may include dynamic interactive content 216 […] dynamic interactive content may include interactive image—a clickable flight seat chart image […] to enable the passenger P to submit seat modification, selections of flight options” (¶ [0057]).

And reserve the first seat selection and the second seat selection in the one or more CRSs.
	Shi teaches “itinerary information regarding current reservations associated with the individual passengers […] may be transmitted to airline carriers” (¶ [0007]); “Upon the selections by the passengers via the interactive content sets, responses may be generated […] Upon receiving such responses, the server 102 (e.g., via a purchase module not illustrated in FIG. 1) may purchase the flight options from airline carriers on behalf of the passengers” (¶ [0053]); “flight information […] may be maintained and provided by airline carriers, online travel agencies, reservation service providers, and/or any other entities that may maintain and provide such flight information” (¶ [0068]). 
Shi teaches that itinerary information regarding current reservations associated with individual passengers may be transmitted to airline carriers that maintain the flight information, where the itinerary information may be modified by users  when responding/interacting with the electronic messages (such as interacting with a seat map to make a seat modification/selection). 

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Walker/Lee with the teachings of Shi by incorporating the features for presenting, via a user device, updated flight information including an interactive seat map for a passenger to make seat modifications/selections and reserving the current itinerary information associated with the user with an airline carrier that maintains the flight information, as taught by Shi, into the system of Walker/Lee that is configured to communicate with airline databases and present flight options to a user for purchase. One of ordinary skill in the art would have been motivated to make this modification with the purpose to “enhance passenger experiences in managing airline reservations” (¶ [0004]), as suggested by Shi, and to further “prevent double booking from occurring” (¶ [0002]), as suggested by Lee.

Claim 2: Walker/Lee/Shi teaches the limitations of claim 1. Further, Walker teaches the following:

Receive a notification from the CRS that the first seat map has changed; and in response to the notification, replace, in the cache, the first seat map with the changed first seat map from the CRS. 
	Walker teaches ( see ¶ [0012]) a GDS configured to cache seat availability information for a plurality of flights, where a user may attempt to purchase a ticket for a flight option and, 
	Further, Walker teaches (see ¶ [0008], ¶ [0011]) that the GDS  may build a cache database by storing and caching real-time availability information for flights from airline databases via queries to the airline databases, where the attempt by the user to purchase tickets for a flight and receiving a response from an airline is considered to be one of such queries to the airline database; equivalent to, in response to the notification, replacing, in the cache, the first seat map with the changed first seat map from the CRS. 

Claim 3: Walker/Lee/Shi teaches the limitations of claim 1. Further, Walker teaches the following:

Determine that a time since the first seat map was last updated exceeds a predetermined period of time and in response to the determination, update, in the cache, the first seat map with a current seat map from one of the CRSs.
	
	Walker teaches “availability data in the GDS database typically has an expiration date. This expiration date is the date after which the data should not be used because it has a higher likelihood of being stale […] data which is expired will be updated from the airline databases […] the goal of the GDS would be to set the expiration dates for data early enough to prevent the data from getting stale” (¶ [0011]), “it may be determined if the relevant cached data is expired and, if so, search another database containing more current data” (¶ [0019]); “It should be appreciated that, any time DCA is queried, the availability data received as a result of the DCA query may be entered into the cache database” (¶ [0039]).  
Walker teaches a GDS configured to submit DCA queries to airline databases to build its cache database (¶ [0008]), where cached availability data may be given set expiration dates and the caches data may be updated upon its expiration; equivalent to determining that a time since the first seat map was last updated exceeds a predetermined period of time and in response to the determination, update, in the cache, the first seat map with a current seat map from one of the CRSs.

Claim 7: Walker/Lee/Shi teaches the limitations of claim 1. Further, Walker teaches the following:
	
Receive a second request from the user, the second request comprising a third location and a fourth location;
	Walker teaches “Client 54 may enter a search request for a flight on the GDS 30 over network 52” (¶ [0041]); “A user may input the desired origin and destination airports, the dates and times of the desired departure and return, and possibly one or more preferred airlines” (¶ [0006]).
	Examiner notes that although Walker does not explicitly disclose a second request, Walker does teach that a user may input search requests (comprising an origin and destination location) for flight options and does not limit the user to submitting a single request anywhere in the disclosure. Repetition of such processes, regardless of delineation and naming convention (first/second/etc. request, third/fourth/etc. location), is obvious at least under a duplication of parts rationale (see MPEP 2144.04 (VI) (B)).  
	Thus, Walker teaches that a user may input a search request for a flight into the system including a desired origin and a destination; equivalent to receiving a second request from a user, the request comprising a third location and a fourth location. 

Determine a second flight segment from the third location to the fourth location, the flight segment comprising a third flight and a fourth flight leg;
	Walker teaches “After searching the available flight data, typically several flight options are displayed to the user. These flight options typically have different prices, different departure and arrival times, different airlines, and may be non-stop, may involve one or more stops, or may require connecting to another flight to reach the final destination” (¶ [0006]). 
	Examiner notes that although Walker does not explicitly disclose a second flight segment from the third location to the fourth location, Walker does teach a GDS that may display flight options to a user based on their search requests and does not limit the user to submitting a single request to the GDS anywhere in the disclosure. Repetition of such processes, regardless of delineation and naming convention (first/second/etc. flight segment, third/fourth/etc. location), is obvious at least under a duplication of parts rationale (see MPEP 2144.04 (VI) (B)).  
	Thus, Walker teaches a system configured to, based on the user search request, search for flight options to display to a user where the flight options may involve one or more stops (connecting flights) between the origin and destination; equivalent to determining a second flight segment from the third location to the fourth location, the second flight segment comprising the third flight leg and the fourth flight leg.

Determine, in the cache, one or more missing seat maps for the third flight leg and the fourth flight leg;
	Walker teaches “availability data in the GDS database typically has an expiration date. This expiration date is the date after which the data should not be used  […] The expiration date of any particular piece of availability data may be based on a variety of factors, such as when the data was cached” (¶ [0010]); “A DCA query may be used when a user has requested a search for which availability data for a particular flight is required, but the availability data for that particular flight is expired and has not yet been updated” (¶ [0011]); “If it is determined in step 18 that the 18 that the cache data […]  is not recent enough to presume accuracy, then DCA is queried to verify the availability as shown in step 20” (¶ [0038]). 
	Thus, Walker teaches that availability information for flight options may be stored in a cache database and may be set with an expiration date beyond which it is no longer to be used and must be updated through a DCA request before being displayed to a requesting user. Thus, the feature for determining that availability information for a particular flight has become expired and unusable is equivalent to determining, in the cache, a missing seat map for a particular flight legs (such as the third and fourth flight leg). 

Obtain, from the one or more airline CRSs, the one or more missing seat maps; Store, in the cache, the one or more missing seat maps; and
	Walker teaches “DCA queries of the airline database” (¶ [0008]); “If however, it is determined in step 18 that the cache data […] is not recent enough to presume accuracy, then DCA is queried to verify the availability as shown in step 20 […] any time DCA is queried, the availability data received as a result of the DCA query may be entered into the cache database, such that this updated availability data is available for future searches” (¶ [0038]). 

Communicating the second flight segment […].
	Walker teaches a system configured to search for flight options to display to a user, where the flight options may involve one or more stops (connecting flights) between the origin and destination (see ¶ [0006]). 

	Although Walker teaches a system configured to send flight options to a user and updating the availability information for flight options when the cached data has expired (equivalent to the Walker does not explicitly teach communicating the first seat map and the second seat map to the user. 

	However Lee teaches the following:
	Communicating the second flight segment and the seat maps for the third flight leg and fourth flight leg […].
	Lee teaches a “a GDS server device which is a computer reservation system for arranging to make a reservation of airline tickets […] of a plurality of airline companies […] Each individual service in the airplane transport service is identified by […] a flight number, a date and time of departure, and a reservation class. The reservation class determines, for example, a seat class” (¶ [0051]); “GDS server 1 manages the airline ticket/vacant seat number information for each individual flight service”(¶ [0051]); “One or a plurality of server devices […] are connected to the GDS server 1” (¶ [0052]); “airline ticket reservation server 3 […] is a server device that performs various processes related to a web site that accepts a reservation of airline ticket […] airline ticket reservation server 3 provides information related to an individual flight service and the vacant seat status to the user terminal 4” (¶ [0054]); “airline ticket reservation server 3 can cause the user terminal 4 to display, in a calendar, a vacant seat status corresponding to one or more individual flight services satisfying conditions specified by the user” (¶ [0056]). 
	Thus, Lee teaches a GDS server connected to an airline ticket reservation server that is configured to display one or more individual flight services (identified by a flight number/ reservation seat class) and the corresponding vacant seat status of each individual flight service to a user device; equivalent to communicating a flight segment and the seat maps for flight legs.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Walker with the teachings of Lee by incorporate the features for communicating, to a user device, flight service information associated Lee, into the system of Walker that is configured to provide updated flight options to users for purchase. One of ordinary skill in the art would have been motivated to modify the system of Walker by incorporating the feature for communicating, to a user, flight service information associated with a plurality of individual flight services (such as the updated availability information provided by the system of Walker) with the purpose “to increase chances to make a reservation” (¶ [0030]) by a user, as suggested by Lee. 

Claim 8: Claim 8 recites limitations that are substantially similar and analogous to those recited in claim 1. Thus, Claim 8 is rejected for the same reasons and rationale as claim 1 set forth above.
Claim 9: Claim 9 recites limitations that are substantially similar and analogous to those recited in claim 2. Thus, Claim 9 is rejected for the same reasons and rationale as claim 2 set forth above.
Claim 10: Claim 10 recites limitations that are substantially similar and analogous to those recited in claim 3. Thus, Claim 10 is rejected for the same reasons and rationale as claim 3 set forth above.
Claim 14: Claim 14 recites limitations that are substantially similar and analogous to those recited in claim 7. Thus, Claim 14 is rejected for the same reasons and rationale as claim 7 set forth above.

Claim 15: Walker teaches the following:
	
A cache configured to store a first seat map for a first flight leg and a second seat map for a second flight leg; 
	Walker teaches “main databases are typically the databases of each airline. The airline databases contain real-time availability for every flight that particular airline offers […] For example, Alpha Airlines' flight # 886 from Charlotte to Boston on Oct. 30, 2004, may have twenty 
	The Examiner notes that, according to the Applicant’s Disclosure, “cache 111 may store first seat map 112a and second seat map 113a […] Seat maps 112a and 113a may include any relevant information regarding the seats of the respective flight legs. For example, seat maps 112a and 113a may each store the number of seats for the flight leg, the number of available seats, the number of available seats with different options (e.g., class, aisle/center/window, row, exit row, etc.) […] For example, the seat maps sent from airline CRS 140 may only include a limited amount of information about the seat availability” (see page 11, para. 3). 
	Therefore, the cache database in the system of Walker that is configured to store availability information of every offered flight associated with each of the airlines, including information indicative of the amount of seats available for each type/class of seat on a particular airplane, is equivalent to a cache configured to store a first seat map for a first flight leg and a second seat map for a second flight leg.

A global distribution system communicatively coupled to the cache, a user interface and one or more airline computer reservation systems (CRS), comprising:
	Walker teaches “FIG. 2 illustrates a system using a client/server configuration […] a Global Distribution Service (GDS) 30 comprises a processing element 32 and a cache database 40 […] The GDS 30 is in communication over a network 42 with a number of airline databases […] The GDS 30 is also in communication over a network 52 with a number of users or clients 54  […] Network 34 and network 52 may be any type of network, such as the Internet” (¶ [0040]).

	The remaining limitations of claim 15 recite substantially similar and analogous limitations to those recited in claim 1. Thus, the remaining limitations of claim 15 are rejected for the same reasons and rationale as set forth in the rejection of claim 1. 
	
Claim 16: Claim 16 recites limitations that are substantially similar and analogous to those recited in claim 2. Thus, Claim 16 is rejected for the same reasons and rationale as claim 2 set forth above.
Claim 17: Claim 17 recites limitations that are substantially similar and analogous to those recited in claim 3. Thus, Claim 17 is rejected for the same reasons and rationale as claim 3 set forth above.
Claim 20: Claim 20 recites limitations that are substantially similar and analogous to those recited in claim 7. Thus, Claim 20 is rejected for the same reasons and rationale as claim 7 set forth above.

Claim 4-6, 11-13, and 18-19 are rejected under 35 U.S.C. § 103 as being unpatentable over Walker U.S. Publication No. 2006/0149713, hereafter known as Walker, in view of Lee U.S. Publication No. 2014/0136250, hereafter known as Lee, in further view of Shi U.S. Publication No. 2015/0095073, hereafter known as Shi, in even further view of Sharp et al. U.S. Publication No. 2013/0054279, hereafter known as Sharp. 

Claim 4: Walker/Lee/Shi teaches the limitations of claim 1. Further, Walker teaches the following:
	Determining the flight segment comprises determining that the first seat map and the second seat map are compatible with the […].
	Walker teaches “To retrieve information on available flights satisfying the user's requirements, a large number of searches of the available flight data must be conducted. After 
	Thus, Walker teaches a system configured to conduct a search of available flight data in order to find flight options that are compatible with and satisfy the requirements in a user request; equivalent to determining the flight segment comprises determining that the first seat map and the second seat map are compatible with user inputs/requirements. 

	Walker/Lee/Shi does not explicitly teach the request from the user indicates a group booking size, the group booking size indicating a number of passengers desired to be seated together. Further, Walker/Lee/Shi does not explicitly teach determining that the first seat map and the second seat map are compatible with the group booking size, wherein the first seat map and the second seat map are compatible if each of the first seat map and the second seat map indicate a number of seats positioned together on an airplane and if the number of seats is more or equal to the group booking size. 

	However, Sharp teaches the following:
	The request from the user indicates a group booking size, the group booking size indicating a number of passengers desired to be seated together;
	Sharp teaches “methods of reserving and allocating vehicle seating” (¶ [0586]); “the method comprising: receiving a reservation request for one or more associated passengers for a flight on the aircraft, receiving a request for at least one multi-person seating space for those passengers, wherein a multi-person seating space comprises at least 3 contiguous seats” (¶ [0012]); “customer (e.g. directly or via a travel agent) can access the booking system […] and 
	Thus, Sharp teaches a system configured to allow customers to search for available flights (¶ [0587]) and receiving an airline customer request, the request associated with one or more indicated passengers that would like to reserve at least one multi-person seating space that comprises at least 3 contiguous seats; equivalent to the request from the user indicates a group booking size, the group booking size indicating a number of passengers desired to be seated together.

	Determining the flight segment comprises determining that the […] seat map […] are compatible with the group booking size, wherein the […] seat map […] are compatible if each of the […] seat map […]  indicate a number of seats positioned together on an airplane and if the number of seats is more or equal to the group booking size. 
	Sharp teaches “An airline customer will approach a travel agent, or search online from a remote terminal 3010 […] for a preferred airline provider's available flights and seats available on that flight.” (¶ [0587]); “multi-person space comprises two, three, four or more adjacent seats or otherwise adjacent and/or contiguous passenger locations” (¶ [0061]); “receive a journey booking for a multi-person space suitable for accommodating a plurality of passengers during a journey, the booking being for one or more passengers” (¶ [0063]); “a method of reserving vehicle seating […] transmitting a second interrogation instruction signal for interrogating a remote seat bookings database of stored seating information for the availability of one or more adjacent seats in a seating configuration of a vehicle for an event” (¶ 0246]); “receiving a signal confirming the availability of the adjacent seat(s)” (¶ [0258]); “transmitting a booking signal instructing the reservation of the adjacent seat(s) “ (¶ [0260]). 
	Thus, Sharp teaches a system configured to allow customers to search for available flights and submit a booking request for a multi-person seating space suitable for accommodating the 

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Walker/Lee/Shi with the teachings of Sharp by incorporating the features for receiving a booking request from a user that indicates a number of passengers that would like to be seated together and querying a seat booking database for flights with an available amount of adjacent seating to accommodate the passengers associated with the booking request, as suggested by Sharp, into the system of Walker/Lee/Shi that is configured to conduct a search of available flight data in order to find flight options that are compatible with and satisfy the requirements in a user request. One of ordinary skill in the art would have been motivated to modified the system of Walker/Lee/Shi with a feature to allow customers to include in their search request requirements an indication of a number of passengers that would like to be seated together when one considers that such a modification “could be desirable, for example, if the party contains children” (¶ [0672]). 

Claim 5: Walker/Lee/Shi teaches the limitations of claim 1. Further, Walker teaches the following:
	Determining the flight segment comprises determining that the first seat map and the second seat map is compatible with the one or more indicated […] preferences;
	Walker teaches “To retrieve information on available flights satisfying the user's requirements, a large number of searches of the available flight data must be conducted. After 
	Thus, Walker teaches a system configured to conduct a search of available flight data in order to find flight options that are compatible with and satisfy the requirements in a user request; equivalent to determining the flight segment comprises determining that the first seat map and the second seat map are compatible with one or more indicated user preferences/requirements. 

	Walker/Lee/Shi does not explicitly teach that the request from the user indicates one or more seat preferences and that the determination of the flight segment comprises determining that the seat maps are compatible with the indicated seat preferences. 

	However, Sharp teaches the following:
	The request from the user indicates one or more seat preferences; and
	Determining the flight segment comprises determining that the […] seat map […] is compatible with the one or more indicated seat preferences.
	Sharp teaches “An airline customer will approach a travel agent, or search online from a remote terminal 3010 […] for a preferred airline provider's available flights and seats available on that flight.” (¶ [0587]); “multi-person space comprises two, three, four or more adjacent seats or otherwise adjacent and/or contiguous passenger locations” (¶ [0061]); “receive a journey booking for a multi-person space suitable for accommodating a plurality of passengers during a journey, the booking being for one or more passengers” (¶ [0063]); “a method of reserving vehicle seating […] transmitting a second interrogation instruction signal for interrogating a remote seat bookings database of stored seating information for the availability of one or more adjacent seats in a seating configuration of a vehicle for an event” (¶ 0246]).
Sharp teaches a system configured to allow customers to search for available flights and submit a booking request for a multi-person seating space suitable for accommodating the plurality of passengers associated with the booking for the journey; equivalent to the request from the user indicates one or more seat preferences and determining the flight segment comprises determining that the seat map is compatible with the one or more indicated seat preferences.
	
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Walker/Lee/Shi with the teachings of Sharp by incorporating the features for receiving a booking request from a user that indicates a number of passengers that would like to be seated together in a multi-person space and querying a seat booking database for flights with an available amount of adjacent seating to accommodate the booking request, as suggested by Sharp, into the system of Walker/Lee/Shi that is configured to conduct a search of available flight data in order to find flight options that are compatible with and satisfy the requirements in a user request. One of ordinary skill in the art would have been motivated to modified the system of Walker/Lee/Shi with a feature to allow customers to include in their search request requirements an indication of a number of passengers that would like to be seated together when one considers that such a modification “could be desirable, for example, if the party contains children” (¶ [0672]).

Claim 6: Walker/Lee/Shi/Sharp teaches the limitations of claim 5. 

Although Walker teaches a system configured to search for flight options based on user requirements, Walker/Lee/Shi does not explicitly teach, however Sharp does teach, the following: 

Wherein the one or more seat parameters comprises one or more of: number of available seats […]. 
	Sharp teaches “An airline customer will approach a travel agent, or search online from a remote terminal 3010 […] for a preferred airline provider's available flights and seats available on that flight.” (¶ [0587]); “multi-person space comprises two, three, four or more adjacent seats or otherwise adjacent and/or contiguous passenger locations” (¶ [0061]); “receive a journey booking for a multi-person space suitable for accommodating a plurality of passengers during a journey, the booking being for one or more passengers” (¶ [0063]); “a method of reserving vehicle seating […] transmitting a second interrogation instruction signal for interrogating a remote seat bookings database of stored seating information for the availability of one or more adjacent seats in a seating configuration of a vehicle for an event” (¶ 0246]).
	Thus, Sharp teaches a system configured to allow customers to submit a booking request for a multi-person seating space suitable for accommodating the plurality of passengers associated with the booking for the journey, where the system may interrogate a seat booking database for the availability of one or more adjacent seats to satisfy the booking request; equivalent to the one or more seat parameters comprising a number of available seats. 
	
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Walker/Lee/Shi with the teachings of Sharp by incorporating the features for receiving a booking request from a user that indicates a number of passengers that would like to be seated together in a multi-person space and querying a seat booking database for flights with an available amount of adjacent seating to accommodate the booking request, as suggested by Sharp, into the system of Walker/Lee/Shi that is configured to conduct a search of available flight data in order to find flight options that are compatible with and satisfy the requirements in a user request. One of ordinary skill in the art would have been motivated to modified the system of Walker/Lee/Shi with a feature to allow customers to include in their search request requirements an indication of a number of passengers that would like to 

Claim 11: Claim 11 recites limitations that are substantially similar and analogous to those recited in claim 4. Thus, Claim 11 is rejected for the same reasons and rationale as claim 4 set forth above.
Claim 12: Claim 12 recites limitations that are substantially similar and analogous to those recited in claim 5. Thus, Claim 12 is rejected for the same reasons and rationale as claim 5 set forth above.
Claim 13: Claim 13 recites limitations that are substantially similar and analogous to those recited in claim 6. Thus, Claim 13 is rejected for the same reasons and rationale as claim 6 set forth above.
Claim 18: Claim 18 recites limitations that are substantially similar and analogous to those recited in claim 5. Thus, Claim 18 is rejected for the same reasons and rationale as claim 5 set forth above.
Claim 19: Claim 19 recites limitations that are substantially similar and analogous to those recited in claim 4. Thus, Claim 19 is rejected for the same reasons and rationale as claim 4 set forth above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE G DEL TORO-ORTEGA whose telephone number is (571)272-5319.  The examiner can normally be reached on Monday-Friday 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571) 272-4602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JORGE G DEL TORO-ORTEGA/Examiner, Art Unit 3628                                                                                                                                                                                                        
/MICHAEL P HARRINGTON/Primary Examiner, Art Unit 3628